Exhibit 10.1

 
AMENDED AND RESTATED
MANAGEMENT SERVICES AGREEMENT


THIS AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT made as of the 13 day of
March, 2014.
 
BETWEEN:
 
MEDICAN ENTERPRISES, INC. (“Medican Enterprises”), MEDICAN SYSTEMS INC.
(“Medican Systems”) and MEDICAN (CANALEAF) SYSTEMS INC.
 
(“CanaLeaf Systems” and, together with Medican Enterprises and Medican Systems,
“Medican CanaLeaf”)
 
AND:
 
INTERNATIONAL HERBS (BC) LTD.
(“IHL”)
AND:
 
LFG ADVISORY LTD. (“LFG Advisory”) and LFG ADVISORY & ACCOUNTING LTD.
(“LFG Accounting” and, together with LFG Advisory, “LFG”)
WHEREAS:


A.
Medican Enterprises is a publically traded company incorporated pursuant to the
laws of the State of Nevada;

 
B.
Medican Systems is a company incorporated pursuant to the laws of the Territory
of Yukon, Canada and is wholly owned by Medican Enterprises;

 
C.
CanaLeaf Systems is a company incorporated pursuant to the federal laws of
Canada and is wholly owned by Medican Systems;

 
D.
Medican CanaLeaf is engaged in, inter alia, efforts obtain fifty  percent (50%)
ownership of International Herbs Medical Marijuana Ltd (“IHMML”), a company that
procures authorization to legally produce and distribute marijuana within
Canada;

 
E.
IHL is a company incorporated pursuant to the laws of British Columbia which is
engaged in the business of, inter alia, the production and distribution of
agricultural products to consumers and retailers in British Columbia;

 
F.
LFG Advisory and LFG Accounting are each a company incorporated pursuant to the
laws of British Columbia and LFG is engaged in the business of, inter alia, the
provision of strategic business advice and the formation of strategic business
alliances to persons and businesses conducting or intending to conduct business
within Canada;

 
G.
On November 15, 2013, IHL, LFG and Medican (Delta) Systems Inc. (“Medican
Delta”) entered into a Management Services Agreement pursuant to which IHL and
LFG agreed to provide certain services to Medican Delta (the “Original MSA”);

 
H.
The parties to this Agreement (the “Parties”) wish to amend and restate the
Original MSA on the terms and conditions contained herein.

 

 
 

--------------------------------------------------------------------------------

 
 
I.
IHL and  LFG have agreed to cooperate and work together to promote and develop
the business of Medican CanaLeaf and assist Medican CanaLeaf in partnering with
IHMML, a company that is applying to obtain licensed producer status from Health
Canada;

 
J.
Medican CanaLeaf, IHL and LFG wish to formalize the terms of their relationship
as described in this Agreement on the terms and conditions herein.

 
FOR GOOD AND VALUABLE CONSIDERATION, including the mutual promises and covenants
expressed herein, each of Medican CanaLeaf, IHL, and LFG agree as follows:
 
1.
PHASE I

 
1.1.
In this Agreement, “Phase I” means and refers to the period of time beginning on
November 15, 2013 or the date on which this agreement is executed by each of
Medican CanaLeaf, IHL, and LFG, whichever is latest (“Phase I Commencement
Date”), and ending on February 24, 2014, or such other period as each of Medican
CanaLeaf, IHL, and LFG may mutually agree to in writing.

 
1.2.
During Phase I:



 
(a)
LFG will provide Medican CanaLeaf with consultation services, consisting of
corporate finance advisory support as set out in Appendix A, to assist Medican
CanaLeaf in entering into formal relationship with IHMML, whether as a partner,
joint venturer or such other capacity as may be agreed upon, for the purpose of
the establishment and operation of a facility for the legal production and
distribution of marijuana (the “Business”), and in particular, will use its best
efforts to assist Medican CanaLeaf in procuring funding and investment for use
by Medican CanaLeaf in the Business. The amount of capital to be raised is
estimated at CAD$52,000,000.



 
(b)
Authorized representatives of IHL, LFG and Medican CanaLeaf will meet in good
faith and with the objective of exchanging information to enable and formalize a
relationship between Medican CanaLeaf and IHMML.

 


 
(c)
The objective of Phase I is to formulate a business strategy to set the basis
for a formal agreement with IHMML, subject to confirmation that IHMML has
completed an application with Health Canada. The Parties acknowledge that Phase
I is deemed to have been completed and Phase I Fees (as defined in Section
4.1(a)) have been earned by each of IHL and LFG.

 


2.
PHASE II

 
2.1.
In this Agreement, “Phase II” means and refers to the period of time beginning
on the day immediately following the end of Phase I (“Phase II Commencement
Date”) and ending on March 21, 2014, or such other date as each of Medican
CanaLeaf, IHL and LFG may mutually agree to in writing (the “Phase II Completion
Date”).

 
2.2.
During Phase II:

 
 
(a)
LFG will provide Medican CanaLeaf with consultation services, consisting of
corporate finance advisory support as further described in Appendix A, to assist

 
 
-2-

--------------------------------------------------------------------------------

 


 
Medican CanaLeaf in acquiring fifty percent (50%) ownership of IHMML, a company
involved in development of facilities and business infrastructure, for the
Business, and to the extent that Medican CanaLeaf has not procured funding or
investment for use by Medican CanaLeaf in furtherance of the Business, LFG will
continue to use its best efforts to assist in procuring such funding or
investment during Phase II.

 
 
(b)
Upon Medican CanaLeaf entering into a Share Purchase Agreement with IHMML, it is
understood that IHL and Medican CanaLeaf will cooperate and work jointly through
the shared contribution of time, effort and resources to:



 
(i)
design, build and develop a facility in which to lawfully produce and from which
to lawfully distribute marijuana (the “Facility”);

 
 
(ii)
hire employees as deemed necessary for the operation of the Facility and all
business conducted at and in relation to the Facility;

 
 
(iii)
develop and implement systems and processes to optimize the production and
profitability of all business conducted at and in relation to the Facility;

 
 
(iv)
ensure compliance with and adherence to all applicable laws, regulations,
ordinances and directions; and

 
 
(v)
prepare the Facility for a final site visit and inspection by government and
regulatory personnel as may be required to gain final approval of the Facility.

 
 
(c)
IHL and LFG may provide the services described in this Section 2.2 directly to
IHMML, as Medican CanaLeaf will benefit from the same due to common ownership.

 
 
(d)
LFG will use its commercially reasonable efforts to facilitate the objectives of
Phase II, which for greater certainty include (A) the execution and delivery of
a Share Purchase Agreement (or other substantially similar investment agreement)
pursuant to which Medican CanaLeaf shall acquire a fifty percent (50%) interest
in IHMML and (B) a Shareholders Agreement among Medican CanaLeaf and the other
shareholders of IHMML.

 
3.
PHASE III

 
3.1.
In this Agreement, “Phase III” means and refers to the period of time beginning
on the day immediately following the Phase II Completion Date and continuing
thereafter until a date to be mutually agreed to by the Parties in writing.

 
3.2.
During Phase III:

 
 
(a)
LFG will provide Medican CanaLeaf with consultation services, consisting of
corporate finance advisory support as further described in Appendix A, to assist
Medican CanaLeaf with the development of facilities and business infrastructure,
for the Business, and to the extent that Medican CanaLeaf has not procured
funding or investment for use by Medican CanaLeaf in furtherance of the
Business, LFG will continue to use its best efforts assist in the procurement of
such funding or investment during Phase III.



 
-3-

--------------------------------------------------------------------------------

 
 
 
(b)
IHL and Medican CanaLeaf will cooperate and work jointly through the shared
contribution of time, effort and resources to develop and implement a strategic
plan regarding all aspects of the Business.

 
 
(c)
IHL and LFG may provide services described in Phase III, directly to IHMML, as
Medican CanaLeaf will benefit from the same due to common ownership.

 
4.
FEES

 
4.1.
For and in consideration of the services, time, and resources expended by IHL
and LFG, Medican CanaLeaf will pay each of IHL and LFG a fee, in accordance with
the following:

 
 
(a)
On the Phase I Commencement Date, Medican CanaLeaf will pay to IHL a fee in the
amount of CAD$225,00 and will pay to LFG a fee in the amount of CAD$50,000
(together, the “Phase I Fees”). The Parties acknowledge that, as of the date of
this Agreement, Phase I is complete and all Phase I Fees have been paid in full;

 
 
(b)
On the Phase II Completion Date, Medican CanaLeaf will pay to IHL a fee in the
amount of CAD$500,000 and will pay to LFG a fee in the amount of CAD$100,000;
and

 
 
(c)
During each month of Phase III, Medican CanaLeaf will pay to LFG, on the first
day of each month, a fee in the amount of CAD$17,500 per month. The Parties
acknowledge that IHL shall receive compensation for Phase III services directly
from IHMML.

 
(collectively, the “Fees”).
 
4.2.
In addition to the Fees, during Phase I and Phase II, Medican CanaLeaf will pay
to LFG, an amount equal to two percent (2%) of all monies procured from
investors (the “Commission”). Based on the expected raise amount of
CAD$52,000,000 the Commission is estimated to be $1,040,000 applicable taxes.

 
4.3.
In addition to the Fees and the Commission, on March 21, 2014, Medican CanaLeaf
shall cause shares in the capital of Medican Enterprises to be issued or
transferred, as the case may be, to the persons, in the denominations and at the
issue prices set out in Appendix B (the “Equity Compensation”).  The Equity
Compensation shall be issued or transferred, as the case may be, for no
additional consideration, as fully paid as non-assessable and free and clear of
any encumbrances whatsoever.

 
 
5.
INDEPENDENT CONTRACTOR

 
5.1.
The Parties agree that LFG is retained by Medican CanaLeaf only for the purposes
and to the extent set forth in this Agreement and LFG’s relationship to Medican
CanaLeaf shall, during the term of this Agreement, be that of an independent
contractor.

 
5.2.
The Parties agree that LFG is not an employee of Medican CanaLeaf or IHL and
Medican CanaLeaf and IHL shall not be required to make contributions or other
payments to Canada Revenue Agency, Employment Insurance, Canada Pension Plan,
Worker’s Compensation Board or other similar levies in respect of this
Agreement, the Fee, the Commission or other amounts to be paid to LFG pursuant
to this Agreement.

 
5.3.
LFG will not, without the prior written consent of Medican CanaLeaf or IHL,
enter into any contract or commitment in the name of or on behalf of Medican
CanaLeaf or IHL or bind

 
 
-4-

--------------------------------------------------------------------------------

 


 
Medican CanaLeaf or IHL in any respect whatsoever.  The Parties acknowledge and
agree that LFG’s relationship with Medican CanaLeaf or IHL shall not be deemed
to constitute a joint venture or partnership.

 
6.
LIMITED LIABILITY

 
6.1.
Notwithstanding any other provision of this Agreement, the aggregate liability
of LFG and IHL for any claims, losses, expenses, costs or damages arising as a
result of any terms of this Agreement for any cause whatsoever, including, but
not limited to, LFG and/or IHL’s negligent acts or omissions, shall not exceed
CAD$100,000.

 
7.
INDEMNITY

 
7.1
Medican CanaLeaf, LFG and IHL shall mutually indemnify and save each of and
their respective shareholders, directors, officers, employees, agents and
representatives harmless of and from, and shall pay for, any damages suffered
by, imposed upon or asserted against it or any of them as a result of, in
respect of, connected with, or arising out of, under, or pursuant to:

 
 
(a)
any breach or inaccuracy of Medican CanaLeaf under this Agreement;

 
 
(b)
any failure of Medican CanaLeaf to perform or fulfil an of its obligations under
this Agreement;

 
 
(c)
any failure of Medican CanaLeaf to cause a transfer of good and valid title to
the Equity Compensation to those persons set out in Appendix B, free and clear
of all encumbrances whatsoever; and

 
 
(d)
any and all claims made by Medican CanaLeaf investors, shareholders or other
third parties.

 


8.
FURTHER AGREEMENTS

 
8.1.
It is understood and agreed that the Parties will execute and enter into such
further agreements as may be required to ensure the intent and purposes of this
Agreement are fulfilled.

 
9.
EFFECT OF AMENDMENT AND RESTATEMENT

 
9.1.
This Agreement is intended to represent a continuation of the Original MSA, as
amended and restated, and supersedes and replaces the Original MSA in its
entirety.

 
10.
CONFIDENTIALITY

 
10.1.
The Parties recognize and acknowledge that this Agreement creates a confidential
relationship between each of them and that information shared in furtherance of
this Agreement is confidential and will not be disclosed to any person or for
any reason without the mutual consent of all of the Parties except as required
by law or in the performance of any Party’s obligations under this Agreement.

 
11.
MISCELLANEOUS

 
11.1.
No public announcement or statement concerning the agreements contemplated
herein between the parties shall be made by any Party, including the
shareholders of each of

 
 
-5-

--------------------------------------------------------------------------------

 


 
Medican CanaLeaf, IHL and LFG, without the prior written consent of each of the
Parties.  The Parties acknowledge that, in accordance with applicable laws, the
Parties or the shareholders of the Parties may be required to disclose the
agreements contemplated herein.  If such disclosure is required by applicable
laws, the Party required to provide such disclosure shall use commercially
reasonable efforts to enable the other Parties to review and comment on such
disclosure prior to the release thereof, and if such prior review and
consultation is not possible, to give oral and written notice of such disclosure
immediately following the making of such disclosure.  In addition, Medican
CanaLeaf may be required, in accordance with applicable securities laws, to file
a copy of this Agreement on SEDAR, and each Party agrees that in such case it
shall make such redactions to this Agreement required by the other Parties as
are permitted under Section 12.2(3) of National Instrument 51-102 (“NI 51-102”)
(subject to compliance with the remaining provisions of Section 12.2 of NI
51-102).

 
11.2.
Medican CanaLeaf acknowledges and agree that the services provided by IHL and
LFG are provided on a non-exclusive basis and that IHL and LFG are exploring
several other medical marijuana related projects.

 
11.3.
Services of IHL and LFG are provided on a best efforts basis, with no guarantee
of success.

 
12.
DISPUTE RESOLUTION

 
12.1.
If a dispute arises between the Parties relating to this Agreement, or arising
out of this Agreement, the Parties agree to negotiate in good faith for a period
of thirty (30) days. If the Parties are not successful in resolving the dispute
through negotiation, then the Parties agree that the dispute shall be settled by
arbitration in accordance with the Arbitration Act (British Columbia). The
decision of the arbitrator shall be final and binding and shall not be subject
to appeal on a question of fact, law or mixed fact and law. The costs of
mediation or arbitration shall be shared equally between the Parties. Costs
shall not include costs incurred by a Party for representation by counsel.
Unless the Parties otherwise agree, the rules of the British Columbia
International Commercial Arbitration Centre shall apply.

 
13.
OTHER

 
13.1.
The Parties acknowledge that CanaLeaf Systems is a subsidiary of a publicly
reporting company and that, because of that relationship, certain material
contracts must be disclosed to the Securities and Exchange Commission (the
“SEC”) through publication on its EDGAR reporting system. The Parties hereby
consent to the disclosure of this Agreement in accordance with the securities
laws of the United States, and agrees to consent to reasonable written requests
to the disclosure of the Agreement to the SEC.

 


 
14.
GOVERNING LAW

 
14.1.
This Agreement shall be construed and enforced in accordance with the laws of
the Province of British Columbia.

 
 
[Remainder of page left intentionally blank]

 

 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
written above.

 
MEDICAN ENTERPRISES INC.
 
Per:           /s/                                                                                               
Authorized Signatory
   



 
MEDICAN SYSTEMS INC.
 
Per:           /s/                                                                                                
Authorized Signatory
   



 
MEDICAN (CANALEAF) SYSTEMS INC.
 
Per:           /s/                                                                                                 
Authorized Signatory
   



 
INTERNATIONAL HERBS (BC) LTD.
 
Per:           /s/                                                                                               
Authorized Signatory
 
           



 
LFG ADVISORY LTD.
 
Per:           /s/                              
                                                             
Authorized Signatory
           







LFG ADVISORY & ACCOUNTING LTD.
 
Per:           /s/                                                                                                
Authorized Signatory
                 








 
-7-

--------------------------------------------------------------------------------

 

APPENDIX A
CORPORATE FINANCE SUPPORT




ALL SERVICES PROVIDED ON A BEST EFFORTS BASIS. Corporate Finance Support will be
provided by LFG, a Vancouver based full service corporate finance advisory firm.
The two main partners, Sam Perera, MBA, CAIA and David Fong, CA, will provide
advisory services to assist with fundraising and structuring of Medican
CanaLeaf.


Support for Phases I to III will be provided as follows:


Phases I & II (Structuring and Assisting Medican CanaLeaf in raising $52M and
negotiating the purchase of 50% of International Herbs Medical Marijuana Ltd.)


 
1.
Model Definition and Development

 
a.
Develop understanding of the Medican CanaLeaf’s industry and business model.

 
b.
Assess the business realities of Medican CanaLeaf and build a 5-year financial
forecast based on the same.

 
c.
Determine the amount of capital that is required for the Medican CanaLeaf’s
long-term business objectives

 
2.
Information Gathering, Market Research, Create a Pitch Deck

 
a.
Conduct research of identified target markets of topics including (but not
limited to) the following:

 
i.
Current market size

 
ii.
Projected market potential

 
iii.
Ease of access; key barriers to entry, risks and additional considerations

 
iv.
Key players within identified market



Research will be based on secondary sources including (but not limited to)
industry reports (e.g., banking institutions, advisory firms, special interest
groups etc.), news agencies, analytic tools / sites, various online sources
etc.)
 
3.
Assistance in the Creation of a Pitch Deck

 
4.
Assisting in Market Sounding and Completing the Capital Raise

 
a.
Liaise with Medican CanaLeaf to determine the optimal investment partners /
capital providers and pitch the company as required

 
b.
Follow up with investment partners and capital providers/investors

 
c.
Review term sheets for investment/capital. Model the various options and discuss
the pros and cons with each option. This will allow the Medican CanaLeaf to
determine the best source of capital.

 
5.
Negotiating the Share Purchase Agreement and Shareholder Agreement between
Medican (CanaLeaf) Systems Inc and International Herbs Medical Marijuana Ltd.

 
6.
Acting as a conduit in providing prospective investors in conducting their due
diligence.



Note: It is mutually understood that Medican CanaLeaf is responsible for raising
CAD$52,000,000, or other amount as mutually agreed upon. LFG’s services are
provided to supplement the fundraising expertise of Medican CanaLeaf.


 
-8-

--------------------------------------------------------------------------------

 
 
Phase III(Long Term Continued Support)


 
1.
Conduct monthly budget to actual review

 
2.
Assistance in preparing monthly update packages for the directors of Medican
CanaLeaf

 
3.
Managing the optimal debt/equity structure of Medican CanaLeaf

 
4.
Assisting in the perpetration of Management Discussion and Analysis commentary
for public reporting purposes.

 
5.
Setting quarterly and annual revenue and cost targets

 
6.
Ensuring effective internal financial controls are in place

 
7.
Act as a legal liaison for corporate matters

 
8.
Assisting the CFO of Medican Enterprises Inc with reporting pertaining to
Medican (CanaLeaf) Systems Inc and other tasks that may reasonably be required
by the CFO.

 
 
-9-

--------------------------------------------------------------------------------

 
